Citation Nr: 1519662	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Management Benefits System.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for bilateral hearing loss disability and tinnitus are adjudicated.  

In August 2011, the Veteran reported that tinnitus and bilateral hearing loss began during basic training at the rifle range and worsened during his tour in Korea where he worked on automobiles and tanks.  The Veteran indicated that he had no loud noise exposure in occupational or recreational activities since service.

A November 2011 VA examiner diagnosed bilateral sensorineural hearing loss and opined that bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service because the Veteran's separation audiogram revealed hearing within normal limits bilaterally.  The examiner further indicated the Veteran reported onset of tinnitus during active service and opined that it was less likely than not caused by or a result of miliary noise exposure because there were no complaints of tinnitus during service and hearing levels were within normal limits throughout military service.

In January 2012, the Veteran reported that he had tinnitus and hearing loss ever since service and that he did not recall having a hearing examination at separation from service.  In September 2012, the Veteran stated that he worked in a welding shop in Korea and disassembled, repaired, and welded personal carriers and other trucks that were shipped from Vietnam and that he was exposed to loud noises coincident to beating out dents, and sanding the beds of the trucks, and that he had a "ringing sound" inside the shop for two years.  He stated that he only had a whisper test when he separated from service.

At a February 2014 Board hearing, the Veteran testified that his hearing loss and tinnitus began in service and continued ever since.  He stated that his hearing loss worsened over the years and that tinnitus was now constant.  

The Board finds the November 2011 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the November 2011 VA examiner failed to address all evidence of record when concluding that the Veteran's bilateral hearing loss and tinnitus were not related to service because service records were silent for any ear conditions and a separation examination reported the Veteran's hearing was within normal limits.  Specifically, the examiner failed to comment on competent lay statements from the Veteran indicating that he experienced tinnitus and hearing loss in active service and ever since.  Additionally, the examiner did not address the Veteran's contentions that he did not undergo a hearing test upon discharge from service.  The Board notes that in the August 2012 Statement of the Case, the RO indicated that based on the reported pure tone thresholds in the Veteran's separation examination, it was likely that he did not have a hearing test upon discharge from active service.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the Veteran's tinnitus and his bilateral hearing loss as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

For the purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




